     Case 2:18-cv-01890-RFB-EJY Document 109 Filed 03/16/21 Page 1 of 1




 1                               UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3                                                 ***
 4   STEVEN KINFORD,                                         Case No. 2:18-cv-01890-RFB-EJY
 5                 Plaintiff,
                                                                          ORDER
 6          v.
 7   SHANNON MOYAL, et al.
 8                 Defendants.
 9

10          Before the Court is pro se inmate Plaintiff Steven Kinford’s Motion to Withdraw the Motion
11   to Compel. ECF No. 107. Following a teleconference between the parties, over which defense
12   counsel allegedly represented “she would have no problems answering [Plaintiff’s] discovery
13   requests” or “with reopening discovery,” Plaintiff seeks to withdraw his previously filed Motion to
14   Compel Discovery (ECF No. 105). ECF No. 107 at 1-2.
15          Accordingly,
16          IT IS HEREBY ORDERED that Plaintiff’s Motion to Withdraw the Motion to Compel (id.)
17   is GRANTED.
18          IT IS FURTHER ORDERED that Plaintiff’s Motion to Compel (ECF No. 105) is
19   WITHDRAWN.
20          DATED THIS 16th day of March, 2021.
21

22                                               ELAYNA J. YOUCHAH
                                                 UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
                                                    1
